Appleton, J.
This is an action of debt upon a judgment of a justice of the peace. In the record of that judgment-*432there is no reference to the writ in the action, nor does it appear therein that there was any service on or appearance by the defendant. The plaintiff has not produced a copy of the original writ, nor shown service upon the defendant, nor has he moved for leave for the magistrate before whom the default was entered, to amend his record, so that the fact of service; if it" existed, might appear of record. Now no principle of law is better settled than that no presumptions are to be made in favor of courts of limited jurisdiction. In Rosseler v. Peck, 3 Gray, 538, it was held that “ no action will lie on- a judgment of a justice of the peace, the record of which does not show that the defendant was served with process, without proof of such process.”
It in no way appearing that there was ever any service made upon the defendant in the action, the judgment in which is now sought to-be enforced, the plaintiff fails to make out his case.
By the agreement of parties, a nonsuit must be entered.

Plaintiff Nonsuit.